Citation Nr: 1739554	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-36 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restrictive lung disease, as due to pneumonia, (hereafter referred to as "lung disability").

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher S. Chambers, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2011 and November 2013 rating decisions of the Regional Office in St. Petersburg, Florida.

In June 2017, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A motion to advance this appeal on the Board's docket has been raised.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).






FINDINGS OF FACT

1.  The Veteran's lung disability, was not chronic in service, was not continuous since service, and was not shown to a compensable degree within one year of service.

2.  There are no service-connected disabilities to support a TDIU claim.


CONCLUSIONS OF LAW

1.  The Veteran's lung disability was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to, a result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2016).

2.  The claim of entitlement to TDIU lacks legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38  U.S.C. A. § 1110; 38  C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, for certain chronic diseases, such as bronchiectasis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. §  3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38  U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

					Lung Disability

The Veteran asserts that his lung disability, diagnosed as COPD, bronchiectasis, and mild restrictive lung disease, is related to pneumonia contracted during service.

Service treatment records reflect that the Veteran was seen for a two week old cough in November 1962 and diagnosed with an upper respiratory infection.  He was admitted for another upper respiratory infection in March 1962.  In November 1963 the Veteran was seen for inflamed lungs.  A January 1964 separation Report of Medical History was negative for any respiratory complaints.  The exam also documented a normal lung examination.  The record is silent as to a diagnosis of pneumonia or other chronic lung ailment during service.  The acute respiratory ailments described above appear to have resolved prior to discharge.

Indeed, there is no documentation of a chronic respiratory or pulmonary disorder until many decades after service.   

A November 2001 VA treatment record indicated that the Veteran was examined for another medical condition, but noted that his lungs were "[c]lear to A & P [without] adventitious sounds.  No wheezing."  A December 2001 new patient report indicated no respiratory complaints by the Veteran.

In fact, the Veteran's post-service medical records are silent as to any respiratory conditions until May 2006, when the Veteran underwent a private pulmonary functions test which showed forced expiratory volume in one second (FEV1) was 74 percent predicted.  A chest x-ray showed there was some linear atelectasis or fibrosis in the right middle lobe.  There was no evidence of infiltrate mass or heart failure.  

A second private pulmonary functions test in March 2007 revealed mid airway obstruction with small but significant bronchodilator response. 

The Veteran subsequently sought, and continues to seek, both private and VA treatment for his lung disability.

A December 2009 VA medical report noted the following finding:

Review of lung window images demonstrates calcified granuloma in the left upper lobe.  There is a stable small opacity within the lingula which is predominantly linear and most consistent with atelectasis. Similar findings are demonstrated in the left lower lobe and right middle lobe.  There is linear atelectasis noted in the right lower lobe. There are no new pulmonary lesions noted.  The central airways appear patent.

An August 2011 VA respiratory examination report includes the following: a thorough review of the Veteran's medical history, medical records, and complaints; a physical examination; and provides a detailed explanation for a written opinion.  At that time of the examination he reported a history of a chronic productive cough since the 1970's and indicated this may have been caused by lung/pneumonia treatment in the service.  Clinical and diagnostic testing was conducted in conjunction with examination. It was noted that spirometry suggested a mild restrictive ventilatory impairment, mildly reduced response diffusing capacity, and no bronchodilator response.  The VA examiner diagnosed the Veteran with mild restrictive lung disease.  After reviewing the Veteran's claims file, the examiner then opined that it was "less likely as not that the diagnosed condition was caused by or a result of the same seen in service or secondary to military service."  She then provided the following rationale:

Negative [separation] exam for any dyspnea, chronic cough and normal lung exam at time of military [separation].  Pulmonary consult per [a private physician] dated 3/20/2007 noted complaints of dyspnea.  [The Veteran] was released from the service in 1964.  There is no evidence of any chronic lung condition/treatment per [claims] file review since his military [separation] in 1964.  He developed dyspnea decades later and no evidence per [case] file review that this was secondary to his military service.  Also no pulmonary complaints noted per new [patient] note per...VA dated 12/14/2001.

At this point the Board emphasizes that this examination was thorough, included clinical and diagnostic testing for the purpose of evaluating the nature and etiology of the Veteran's disability, and provided an opinion with a detailed rationale. Therefore, this examination is highly probative and carries significant weight.

A November 2012 medical opinion from his private physician noted that the Veteran has bronchiectasis and that it was at least as likely as not caused by his upper respiratory infection in March 1962.  The physician provided no rationale as to his medical opinion.  The physician also indicated that the Veteran's reported chronic phlegm was related to service.  A one-sentence rationale was provided, however it is wholly illegible.

The Veteran testified at his June 2017 hearing that he became ill with pneumonia after a long distance march in harsh weather.  Since this event, he claims to have had constant issues with breathing, coughing, and phlegm.  Ultimately he argues that he has had a continuity of symptomatology for his respiratory symptoms ultimately culminating in his post-service diagnoses.  The Veteran was afforded 60 days after the hearing to acquire a private medical opinion with sufficient rationale supporting his claim.

In August 2017, a new medical opinion was provided.  The opinion was from the same private physician who wrote the November 2012 medical opinion linking the Veteran's lung disability to service.  In this new opinion, the physician states that it is "unclear if service related."

The original private medical opinion lacked sufficient rationale, and now lacks credibility given that the physician currently has stated that it is "unclear" if the Veteran's lung disability is related to service.  Thus, the only other evidence in support of the claim are the Veteran's lay statements.   

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg, but not cancer.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Veteran is not competent to diagnose carcinoma or relate it to service.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R.       § 3.159(a)(2).  Establishing such a relationship requires medical knowledge and is not capable of lay observation.  Accordingly, while the Veteran is certainly competent to report his respiratory symptoms and history as he experienced them, his lay statements are not competent evidence of an etiologic relationship between the lung disability and service.

As explained above, no lung or chest abnormality was identified by the examining clinician during clinical evaluation at separation.  The record also indicates that the first time the Veteran sought treatment for a lung disability was decades after leaving service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the August 2011 VA medical examination report and opinion rendered an unfavorable opinion regarding the Veteran's claim.  The Board concludes that all of this evidence weighs significantly against the Veteran's claim.  The competent and credible evidence of record persuasive in demonstrating that the Veteran did not have a chronic respiratory illness or disorder in-service; or for many years - actually decades - later.  

While the Board does not doubt the Veteran's sincerity in describing his recollection of respiratory problems in-service, the most probative evidence does not show that these symptoms manifested into a chronic respiratory disorder during active service and persisted after service.  See Caluza, 7 Vet. App. at 510-511.  This finding is to be distinguished from a determination that the Veteran did not have any respiratory symptoms.  The Veteran's in-service symptoms were acute in transitory in nature. The Board is not finding that the Veteran did not have any respiratory symptoms in-service; rather there is no evidence that such symptoms  manifested into a chronic lung disability.

Based upon the evidence of record, the Board finds that the Veteran's lung disability was not manifest during active service and was not shown to have developed as a result of service or a service-connected condition.  The record contains no competent and credible evidence indicating a relationship between the Veteran's active service and his later diagnosis of a lung disability.  As such, the preponderance of the evidence is against the claim, and service connection for a lung disability is not warranted.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16. 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

As there are no service-connected disabilities in this case, the basic eligibility requirements for assignment of TDIU are not met.  Accordingly, the claim must be denied on the basis of a lack of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Conclusion

In denying these claims, the Board does not wish in any way to diminish the Veteran's service.  Although it is sympathetic to the Veteran's claims, the Board is without authority to grant the claims on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104  (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In reaching these conclusions, the Board reiterates that it has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


